Concurring Opinion.
Breaux, J.
The seizing creditor assumed that the adjudication was legal and that the title was one the adjudicatee should accept.
The adjudicatee denied that the title was one he should accept.
There are several grounds alleged in the petition for an- injunction to which he alleged he had called plaintiff’s attention.
*588He alleged that despite the grounds to which he had called appellee’s attention after the adjudication, the plaintiff readvertised the property for sale at his (defendant’s) risk and expense.
He sued out the injunction to prevent the plaintiff from selling the property at his risk and expense.
The injunction having been bonded on appeal from the interlocutory order permitting the seizing creditor to bond, which the appellant pleads may cause him an irreparable injury, he (the appellant) may, I believe, justly ask a hearing in support of his injunction.
The writ of injunction may have issued without grounds sufficient to maintain the .petition and order of injunction.
But the court having granted the order of injunction and the petitioner for the injunction having complied with the order by tilinga •sufficient bond to respond for all damages he should now be heard.
While the adjudicatee most assuredly has no right unnecessarily to obstruct the execution of a judgment or the enforcement of an ■order of seizure and sale, he should have latitude enough at this period in the history of the litigation to sustain, if he possibly can, the plea of nullity which he has filed.
No objection to form; that is, to sell a la folie enchere is before us, £ts I appreciate the issues. Such a contention is, in my judgment, ultra petitwm, and at variance with the grounds heretofore urged by the plaintiff and the defendant.
Granted, however, in so far as the question is one of form that the sheriff is authorized to offer seized property for sale a la folie .enehere, in my opinion this appellant, none the less, having furnished the required bond, should have a standing in court, to be heard before ■.& re-offer of the property.
‘The appellee is amply protected by the bond.
For these reasons I concur in the decree.
Nicholls, O. J. and Miller, J. dissent.